DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 2/5/2021, are accepted and appreciated by the examiner. Applicant has amended claims 1 and 2. 

Election/Restrictions
Applicant’s election without traverse of claim 1 and 2 in the reply filed on 9/9/2020 is acknowledged. As such claims 3-6 are currently withdrawn from consideration.

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim recites “the standard time signal signal” which appears to be a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the standard time signal including a data bit containing a first data bit and a second data bit in the 1 second interval by using a combination of the first signal level and second signal level”. It is unclear what these “data bits” are and how something is contained in the signal and “by using a combination as claimed. Appropriate correction is required.
Claim 1 recites the limitation "the plurality of codes includes a first code and a second code in which the total signal width of the first portion in the 1 second interval is the same".  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which of the “one or more first portions of the standard time signal at the first signal level” defined previously in the claim is “the first portion” now required.
Claim 1 recites the limitation "the second code includes the first signal level in two of the first portions ".  There is insufficient antecedent basis for this limitation in the claim, as the claim only requires “one or more” first portions. Therefore there is a possibility that there are not 2 of the first portions as required when only one first portion is defined. 
Claim 2 recites the limitation "not containing information to acquire".  This is taken to be indefinite as it is unclear what “not containing information” could mean. If a signal position has been acquired for a signal then there is at least some form of information there, as a signal has been collected. Even a “zero” value of a signal is a form of information. 

Response to Arguments
Applicant’s arguments with respect to the 102 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically due to Applicant’s amendments a new interpretation is required, and due to the number of new 112 rejections (see above) and the indefiniteness issues raised, the Examiner is unable to apply art to the new claim language as no reasonable interpretation of the new limitations can be determined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896